DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (7/8/21 Remarks: page 5, lines 17-23) with respect to the rejection of claim 9 under 35 USC §112 have been fully considered and are persuasive. The rejection of claim 9 under 35 USC §112 has been obviated by the claim’s cancellation. 
Applicant’s arguments (7/8/21 Remarks: page 5, line 24 – page 7, line 7) with respect to the rejection of claims 8 & 10 under 35 USC §102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Stevens (US 10878540).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 8 & 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bayar (“A Deep Learning Approach To Universal Image Manipulation Detection Using A New Convolutional Layer”, cited in 10/18/19 Information Disclosure Statement) in view of Stevens (US 10878540).
Re claim 8, Bayar discloses:
Claim 8: A method for providing a non-manipulation detection service by using a system for detecting image forgery through a convolutional neural network (Bayar Abstract, convolutional neural network architecture), the method, performed by a processor of a terminal, comprising:
receiving an input image for determining the image forgery (Bayar Abstract and Figure 1, detect manipulation of input image);
generating image blocks by processing the input image into blocks of a predetermined size (Bayar section 5.1, subdivision of image into blocks);
inputting the image blocks into the system for detecting the image forgery through the convolutional neural network (Bayar section 5.1, CNN (convolutional neural network) implementation) and outputting a forgery confirmation map from the system for detecting the image forgery through the convolutional neural network (Bayar section 5.2, inputting image into classifier to produce output indicating whether forgery is present); and
learning the forgery confirmation map and the input image through deep learning (Bayar section 5.1, Caffe deep learning framework implementation) and displaying a (Bayar section 5.2, output indicating whether forgery is present); and
highlighting areas of the input image which have probability of the image forgery higher than a threshold and outputting the image with the highlighted areas (see below) in response to the determination result that the image forgery has been made (Bayar section 5.2, output in response to a determination of whether forgery is present).
Re claim 8, Bayar does not expressly disclose:
…highlighting areas of the input image which have probability of the image forgery higher than a threshold and outputting the image with the highlighted areas…
Stevens discloses:
…highlighting areas of the input image which have probability of the image forgery higher than a threshold and outputting the image with the highlighted areas (Stevens column 10, lines 31-35, highlighting of a pixel region meeting a threshold)…
Bayer and Stevens are combinable because they are from the field of image processing.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the highlighting of images having a characteristic detected by threshold comparison to highlight the image regions indicative of detected forgery in Bayar.

Therefore, it would have been obvious to combine Bayar with Stevens to obtain the invention as specified in claim 8.
Applying the above teachings as applied to claim 8 to claim 10:
Claim 10: The method of claim 8 (see above), further comprising adding a confirmation indication indicating that no manipulation has been made to the input image and outputting the image with the confirmation indication in response to the determination result that the image forgery has not been made (Bayar section 5.2, image associated with output indicating whether forgery is present, inherently proving an indication that no forgery is present in cases where that is the case).
Allowable Subject Matter
Claims 1-7 & 11-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Re claims 1 & 11 (and dependent claims 2-7 & 12-15), the art of record does not teach or suggest the recited arrangement of high-pass filter enhancement of image manipulated feature information followed by refinement of the image manipulated feature information and determination of image forgery based on the refined image manipulated feature information in conjunction .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Majumder, Pomari, and Agarwal disclose examples of image manipulation detection.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.

/Stephen M Brinich/
Examiner, Art Unit 2663